Title: To Thomas Jefferson from George Wythe, 6 April 1775
From: Wythe, George
To: Jefferson, Thomas


                    
                        Dear Sir
                        6 Apr. 177[5]
                    
                    Since my letter of yesterday, I have looked cursorily over all the charters in my office. Of those sent by Mr. Montagu the three which seem to concern the matter you are considering are the same that are in the appendix to Mr. Stith’s history and the other which is all that I have of them besides is an ordinance relating to the appointment of a council in England for the affairs of the colony. Among these I find several commissions by James the first and his son appointing commissioners to consider of the state of the colony and of the proper means to advance it &c. Shall I send you copies  of them? Is there any thing else in which I can assist you? I am, dear sir, your
                    
                        G. Wythe
                    
                